192 F.2d 576
UNITED STATES of Americav.Rose RODBERG, Appellant.
No. 10511.
United States Court of Appeals Third Circuit.
Argued Nov. 12, 1951.Decided Nov. 27, 1951.

George R. Sommer, Newark, N.J., for appellant.
Charles J. Tyne, Asst. U.S. Atty., Newark, N.J., (Grover C. Richman, Jr., U.S. Atty., Newark, N.J., on the brief), for appellee.
Before MARIS, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
We have carefully considered the contentions advanced by the appellant in her brief and oral argument but find them to be without merit.  The judgment of the district court will accordingly be affirmed.